r
                                                                        ■   m
                                                           ,        c




                                                                            . ■   ■




                                             s




                                            2'-                                   g**   J-

                         a ^                      -fS !■--.




                                   V .^2^




                                                   .   ,       r.




         '*fs-~




    ?s


                  5   As ■ i'   ,£. j ,Jf
/7-




/WZ^e£r/&kt .




      '/y   7) /*+*, c- /   / <■ -   3*~ S--J




336o                                 /73
        /•




       J.
                   //i



                   t*




  7>




 f. f*i«,r




/J. &>,„,- */ J*
24 3   St* 3s r* &■ C
                                                                                                                       —
                                                                                                                             r S ,1,4*,                 r.r       /•<                                   ■   . C J>j*                 tr




                                                                                                                                                                           ' -.         t       i* -/                          1 <■




                                                                                                                                                                       ■
                                                                                                                                                                                /-•             ^"//.                          'j-        i>i s-   . .   ■


                           ,/         .




                           ,M             ,
                                                              -     :■            j-
                                                                                                                                                                   <

                              IS*                                                      ,-/              f             , ?.

                          t, ••                                                                                         ■-                                                  /-"             ,->•

                                                  I fir**     c          "3                                 r:          -.   *   ,~>        ' s



     ^                - *■>       ■        :                  r>.            ■*, e                 - «. a.                        *~& s' s                     /

    *./       *           -   .               .                     .■ ■           i                                                                          :




                                                  //r                                  fy            r,           ■
    jr            »


                                                                                                                                                              r



r   /- f~ -J          4           rw ■. - /
                                                                                                                                                              <
                                                                                                                                                                            f.        «          -




                                                                             .■•?      i       .   // " ; <




                                                  /•    '-»              ■        -Y



                                                                                                                                       '-      ^   ■'                       -     '-.       ^                       //--   .




          -   -       -                                                       .            .       x/     ,       '.                                                                                        ■   s      .       .     ,




                                                                                                              !




                                                                                                                                                   <~ ■ J
        s    AS




        .   Z~r'




<:<■/




                   7-0
              t   2> € '-~




                                  tT




                             ^&




-X   '




         (O
               /■/*>*,£„ r*cr' fttjcr,Pe. a   y-o



    6/




\




         (3)
  . .€ f   ■'C.                         r<.-




                        lT* ° "f   s*




(I e




" /x




                  (VJ
  •■".;   -*■
                    L


                    1




..."


                               - J

                :




                        3000